

117 HR 1165 IH: Albert Pike Statue Removal Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1165IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Norton (for herself, Mr. Rush, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to remove the statue to the memory and in honor of Albert Pike erected near Judiciary Square in the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the Albert Pike Statue Removal Act.2.Removal of Statue of Albert Pike(a)RemovalThe Secretary of the Interior, acting through the Director of the National Park Service, shall remove the statue to the memory and in honor of Albert Pike erected near Judiciary Square in the District of Columbia under the Joint Resolution Granting permission for the erection of a monument or statue in Washington City, District of Columbia, in honor of the late Albert Pike., approved April 9, 1898 (30 Stat. 737).(b)RelocationThe Secretary of the Interior may donate the statue to a museum or other similar entity, as determined appropriate by the Secretary, to ensure its preservation and interpretation in an indoor setting. The recipient of the statue may not store, display, or exhibit the statue outside.